COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-17-00270-CV


ANTHONY DEWIGHT HEARD                                              APPELLANT

                                         V.

KRISTI DAWN WEISNER F/K/A                                            APPELLEE
KRISTI DAWN HEARD
                                     ------------

          FROM THE 442ND DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 2011-70112-431

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered “Appellant’s Nonsuit of Appeal,” which we construe

as a motion to dismiss the appeal, and we see no reason not to grant it. We

therefore grant the motion and dismiss the appeal. See Tex. R. App. P.

42.1(a)(1), 43.2(f).

      Appellant must pay the costs of this appeal, for which let execution issue.

See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DELIVERED: April 5, 2018

      1
       See Tex. R. App. P. 47.4.